Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 10/15/2020, with respect to the rejection(s) of claim(s) 1-30 under Lunner et al and Lunner et al in view of Yu et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lunner et al (US Publication No.: 20140098981) in view of Barker et al (US Patent No.: 10341785).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites the limitation “wherein selecting the one of the plurality of signals comprises applying to a representation of the combined sound signal at least one of the estimated one or more separation or extraction filters, …, according to the obtained neural signals to produce a resultant filtered signal corresponding to the one or more of the multiple sound sources to which the person is attentive to”.
The highlighted portion of the claim recites the application to a presentation of the combined signal to at least one estimated one or more separation or extraction filters according to obtained neural signals does not match the specification. 
Fig. 18a, label conv1d and ReLU generates the representation of the combined signal, label input mixture. The representation is then applied to 1-D convolution of one or more extraction or separation filters. Paragraph 184 discloses “Each segment of the input mixture sound with length L, …. is transformed into a nonnegative representation, … by a 1-D convolution operation (the index k is dropped from now on)…” Paragraph 185 discloses “The separation for each frame is performed by estimating C vectors (masks) …., where C is the number of speakers in the mixture that is multiplied by the encoder output w. … The representation of each source … is then calculated by applying the corresponding mask, mi, to the mixture representation …” 
Such paragraph and figure does not disclose the recited limitation of the application of the representation of the combined signal to the one or more extraction or separation filters is according to obtained neural signals. For this reasons, the claimed language fails to contains subject matter which was not described in the specification in 
Claim 2-4,6-23 are dependent to claim 1, hence incorporates the limitations of the independent claim 1. The grounds for rejection are as indicated for claim 1.
Claim 24 recites the limitation “wherein the controller configured to select the one of the plurality of signals is configured to apply to a representation of the combined sound signal at least one of the estimated one or more separation or extraction filters, …, according to the obtained neural signals to produce a resultant filtered signal corresponding to the one or more of the multiple sound sources to which the person is attentive to”.
The highlighted portion of the claim recites the application to a presentation of the combined signal to at least one estimated one or more separation or extraction filters according to obtained neural signals does not match the specification. 
Fig. 18a, label conv1d and ReLU generates the representation of the combined signal, label input mixture. The representation is then applied to 1-D convolution of one or more extraction or separation filters. Paragraph 184 discloses “Each segment of the input mixture sound with length L, …. is transformed into a nonnegative representation, … by a 1-D convolution operation (the index k is dropped from now on)…” Paragraph 185 discloses “The separation for each frame is performed by estimating C vectors (masks) …., where C is the number of speakers in the mixture that is multiplied by the encoder output w. … The representation of each source … is then calculated by applying the corresponding mask, mi, to the mixture representation …” 

Claim 25-29 are dependent to claim 24, hence incorporates the limitations of the independent claim 24. The grounds for rejection are as indicated for claim 24.
Claim 30 recites the limitation “wherein the instructions to select the one of the plurality of signals comprise further instructions to apply to a representation of the combined sound signal at least one of the estimated one or more separation or extraction filters, …, according to the obtained neural signals to produce a resultant filtered signal corresponding to the one or more of the multiple sound sources to which the person is attentive to”.
The highlighted portion of the claim recites the application to a presentation of the combined signal to at least one estimated one or more separation or extraction filters according to obtained neural signals does not match the specification. 
Fig. 18a, label conv1d and ReLU generates the representation of the combined signal, label input mixture. The representation is then applied to 1-D convolution of one or more extraction or separation filters. Paragraph 184 discloses “Each segment of the input mixture sound with length L, …. is transformed into a nonnegative representation, … by a 1-D convolution operation (the index k is dropped from now on)…” Paragraph 185 discloses “The separation for each frame is performed by estimating C vectors 
Such paragraph and figure does not disclose the recited limitation of the application of the representation of the combined signal to the one or more extraction or separation filters is according to obtained neural signals. For this reasons, the claimed language fails to contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4,6-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein selecting the one of the plurality of signals comprises applying to a representation of the combined sound signal at least one of the estimated one or more separation or extraction filters, derived based on the combined signal, according to the obtained neural signals to produce a resultant 
	The highlighted portion of the claimed language is unclear and indefinite. The claimed language fails to particularly point out and distinctly claim whether the application of a representation is derived based on the combined signal or a representation of the combined signal is derived based on the combined signal or at least one of the estimated one or more separation or extraction filters is derived based on the combined signal. 
For these reasons, the claimed language fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-23 are dependent to claim 1, hence incorporates the limitations of the independent claim 1. The grounds for rejection are as indicated for claim 1.
	Claim 24 recites the limitation “wherein the controller configured to select the one of the plurality of signals is configured to apply to a representation of the combined sound signal at least one of the estimated one or more separation or extraction filters, derived based on the combined signal, according to the obtained neural signals to produce a resultant filtered signal corresponding to the one or more of the multiple sound sources to which the person is attentive to”.
	The highlighted portion of the claimed language is unclear and indefinite. The claimed language fails to particularly point out and distinctly claim whether the application of a representation is derived based on the combined signal or a representation of the combined signal is derived based on the combined signal or at 
For these reasons, the claimed language fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-29 are dependent to claim 24, hence incorporates the limitations of the independent claim 24. The grounds for rejection are as indicated for claim 24.
Claim 30 recites the limitation “wherein the instructions to select the one of the plurality of signals comprise further instructions to apply to a representation of the combined sound signal at least one of the estimated one or more separation or extraction filters, derived based on the combined signal, according to the obtained neural signals to produce a resultant filtered signal corresponding to the one or more of the multiple sound sources to which the person is attentive to”.
	The highlighted portion of the claimed language is unclear and indefinite. The claimed language fails to particularly point out and distinctly claim whether the application of a representation is derived based on the combined signal or a representation of the combined signal is derived based on the combined signal or at least one of the estimated one or more separation or extraction filters is derived based on the combined signal. 
For these reasons, the claimed language fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-7,24,25,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunner et al (US Publication No.: 20140098981) in view of Barker et al (US Patent No.: 10341785).
Claim 1, Lunner et al discloses 
	obtaining, by a device, a combined sound signal for signals combined from multiple sound sources in an area in which a person is located (Fig. 3a-4, label M1-Mu are microphones or multiple sound sources that receive multiple sound signals in an area of a person (person wearing device HD. Example shown in Fig. 4, label user). Paragraph 147 discloses the input processing comprises a weighting unit for combining the input signals (audio signals received via the microphones).);
	applying, by a device, speech separation processing to the combined sound signal from the multiple sound sources to derive a plurality of separated signals (Fig. 3a, label sep. Paragraph 147 discloses the input unit (Fig. 3a, label IU) receives a plurality of 
	obtaining, by the device, neural signals for the person (Fig. 1, label Brain, E1-Ep are neural signals for the user such as the user shown in Fig. 4. Label BWM outputs the brain waves, e1-ej (paragraph 147).), the neural signals being indicative of one or more of the multiple sound sources the person is attentive to (Fig. 1, label 13,14,20 are electrodes connected to the person or user of the hearing device 1 (Fig. 1). Such device records the brain wave of the user or person as the person or user wears the hearing device and the microphones detect or receive the sound or audio in the environment or room of the user or person. Fig. 3a shows an example of the speakers or sound that is received via the microphones of the hearing device, label HD.); and
	selecting one of the plurality of separated signals based on the obtained neural signals for the person (Paragraph 73 discloses “The goal is to find a pattern in the EEG signals ej(t) (j=1,…,J) that correlates strongly to s1(t) and much less to si(t), I not equal to 1.” Paragraph 149 discloses the hearing device is configured to “select a preferred one 
Lunner et al fails to disclose the speech separation processing is a neural network based speech separation processing, wherein applying the speech separation processing comprises estimating separation or extraction filters derived based on the combined sound signal and wherein selection of the one of the plurality of signals comprises applying to a representation of the combined sound signal at least one of the estimated one or more separation or extraction filters, derived based on the combined signal, according to the obtained neural signals to produce a resultant filtered signal corresponding to the one or more of the multiple sound sources to which the person is attentive to.
Barker et al discloses 
	the speech separation processing is a neural network based speech separation processing (Col. 4, lines 10-15 discloses the sound separation unit is based on neural network.), wherein applying the speech separation processing comprises estimating separation or extraction filters derived based on the combined sound signal (Col. 16, lines 1-5 discloses label S-FIL as frequency domain Wiener filters. Fig. 1b, label S-Fil,Fil-UPD shows the estimated separation or extraction filters derived based on the combination signal. Fig. 1a,1b, label A samples are produced from the combined signal, s(tn) and used to generate the S-FIL.);
wherein selection of the one of the plurality of signals comprises applying to a representation of the combined sound signal at least one of the estimated one or more separation or extraction filters (Fig. 1a, label mix,ad generates the representation of the combined signal, S1+S2 shown in Fig. 1b. Fig. 1b, label S-FIL shows the estimated one or 
	Lunner et al discloses separation of the combined sound signal (Fig. 3a, label sep) and Barker et al discloses how the combined sound signal is separated (Fig. 1a,1b), hence it would be obvious to one skilled in the art before the effective filing date of the application to modify Lunner et al by performing separation of the combined sound signal as disclosed by Barker et al so to provide enhanced separation and improve presenting the listener with the information present from only a single talker at a time.
Claim 2, Lunner et al discloses wherein obtaining the neural signals for the person comprises: obtaining one or more of: electrocorticography (ECoG) signals for the person, neural measurements via a non-invasive scalp, or in-ear EEG recordings (Fig. 3a, brain, paragraph 119,147).
	Claim 3, Lunner et al discloses processing the selected one of the plurality of separated sound signals, including performing one or more of: amplifying the selected one of the plurality of separated signals, or attenuating at least one non-selected signal from the plurality of separated signals. (Fig. 1, label 9,4 amplifies the input from the microphone and the modified audio signal from the signal processor, label 8. Paragraph 114 discloses the signal processor modifies the combined signal (input sound signals) to 
	Claim 4, Lunner et al discloses obtaining the combined sound signal for the multiple sound sources comprises: receiving the combined sound signal for the multiple sound sources at a single microphone coupled to the device. (Fig. 1, label 3. Paragraph 147 discloses N sound sources are received via microphones, M1 …. Mm, wherein depending on the value of m, the number of microphones can be 1.)
Claim 6, Barker et al discloses applying the neural network based speech separation processing to the combined sound signal from the multiple sound sources comprises providing the combined sound signal from the multiple sound sources to a deep neural network (DNN) configured to identify individual sound sources from the combined sound signal (Col. 4, lines 10-15 discloses the sound separation unit is configured to base said sound source separation on deep neural network. Fig. 1b, label SSU shows the sound separation unit that identifies sound sources from the combined sound signal, label S1,S2,S1+S2). 
Claim 7, Lunner et al discloses
generating a sound spectrogram from the combined sound signal (Paragraph 43,44 discloses calculating the input audio signal that has the highest or largest resulting correlation measurement between the audio signal, si and  the eeg, ej. Paragraph 50-53 discloses such correlation includes calculation of the coherence that determines the spectral density in frequency of two signals, wherein such signals can be brainwave signal and target sound signal (paragraph 54).); and 
	applying the speech separation processing to the generated spectrogram to derive multiple resultant speaker spectrograms (Paragraph 46 discloses the source separation 
	Lunner et al fails to disclose the speech separation is a neural network speech separation processing. 
	Barker et al discloses sound separation unit where the sound separation is based on deep neural network (Col. 4, lines 10-15). Lunner et al discloses separation of the combined sound signal (Fig. 3a, label sep) and Barker et al discloses how the combined sound signal is separated (Fig. 1a,1b), hence it would be obvious to one skilled in the art before the effective filing date of the application to modify Lunner et al by performing separation of the combined sound signal as disclosed by Barker et al so to provide enhanced separation and improve presenting the listener with a single speaker at a time.
Claim 24, Lunner et al discloses 
	at least one microphone (Fig. 1, label 3, 3a, label IU,M1-MM) to obtain a combined sound signal (Paragraph 147 discloses the input processing comprises a weighting unit for combining the input signals (audio signals received via the microphones).) for signals combined from multiple sound sources in an area in which a person is located (Fig. 2a, label S1-SN); 
	one or more neural sensors (Fig. 1, label 13,14,20 are electrodes connected to the person or user of the hearing device 1 (Fig. 1).) to obtain neural signals for the person 
	a controller coupled to the at least one microphone and the one or more neural sensors (Fig. 3a, label BWM,SEP,MOD,SPU as the controller coupled to the microphones, M1-MM, and neural sensors, label Brain. Fig. 1, label 13,14,20 are electrodes connected to the person or user of the hearing device 1 (Fig. 1).), the controller configured to: 
	apply speech separation processing to the combined sound signal from the multiple sound sources to derive a plurality of separated signals (Fig. 3a, label sep. Paragraph 147 discloses the input unit (Fig. 3a, label IU) receives a plurality of sound signals from the microphones M1-MM, combines the input signals and outputs a number of output signals, s1-sN.) that each contains signals corresponding to different groups of multiple sound signals (paragraph 147 discloses the unit SEP “receives M electric input signals and provides as output N separated source signals s1, …, sN, ideally representing the speech signals provided by the N speakers.” Paragraph 46 discloses the source separation unit for separating one or more sound sources s in the sound field based on electric input signals and providing respective separated input audio signals Xs, from said one or more sound sources s.” These paragraphs indicates that each signal 
	select one of the plurality of separated signals based on the obtained neural signals for the person (Paragraph 73 discloses “The goal is to find a pattern in the EEG signals ej(t) (j=1,…,J) that correlates strongly to s1(t) and much less to si(t), I not equal to 1.” Paragraph 149 discloses the hearing device is configured to “select a preferred one (or a preferred combination) of the directly received input audio signals by comparison with the concurrently recorded brainwave signals.”).
Lunner et al fails to disclose the speech separation processing is a neural network based speech separation processing, wherein the controller configured to apply the speech separation processing comprises estimating separation or extraction filters derived based on the combined sound signal and wherein the controller configured to  select the one of the plurality of signals comprises applying to a representation of the combined sound signal at least one of the estimated one or more separation or extraction filters, derived based on the combined signal, according to the obtained neural signals to produce a resultant filtered signal corresponding to the one or more of the multiple sound sources to which the person is attentive to.
Barker et al discloses 
	the speech separation processing is a neural network based speech separation processing (Col. 4, lines 10-15 discloses the sound separation unit is based on neural network.), wherein the controller (Fig. 1b, label SSU) configured to apply the speech separation processing comprises estimating separation or extraction filters derived based on the combined sound signal (Col. 16, lines 1-5 discloses label S-FIL as frequency domain Wiener filters. Fig. 1b, label S-Fil,Fil-UPD shows the estimated separation or 
wherein the controller (Fig. 1b, label SSU) configured to select the one of the plurality of signals comprises applying to a representation of the combined sound signal at least one of the estimated one or more separation or extraction filters (Fig. 1a, label mix,ad generates the representation of the combined signal, S1+S2 shown in Fig. 1b. Fig. 1b, label S-FIL shows the estimated one or more separation or extraction filters. Col. 16, lines 1-5 discloses label S-FIL as a frequency domain Wiener filters.), derived based on the combined signal (label FIL-UPD updates S-FIL based on the S1+S2.), according to the obtained neural signals to produce a resultant filtered signal (outputs from label S-FIL) corresponding to the one or more of the multiple sound sources to which the person is attentive to (Col. 16, lines 32-45 discloses the two sounds sources as S1,S2 which are sounds from two voices that are heard by the person wearing the hearing aid shown in Fig. 1a,1b. (Col. 1, lines 19-25)). 
	Lunner et al discloses separation of the combined sound signal (Fig. 3a, label sep) and Barker et al discloses how the combined sound signal is separated (Fig. 1a,1b), hence it would be obvious to one skilled in the art before the effective filing date of the application to modify Lunner et al by performing separation of the combined sound signal as disclosed by Barker et al so to provide enhanced separation and improve presenting the listener with the information present from only a single talker at a time.
	Claim 25, Lunner et al discloses
generate a sound spectrogram from the combined sound signal (Paragraph 43,44 discloses calculating the input audio signal that has the highest or largest resulting correlation measurement between the audio signal, si and  the eeg, ej. Paragraph 50-53 
	apply the speech separation processing to the generated spectrogram to derive multiple resultant speaker spectrograms (Paragraph 46 discloses the source separation unit performs speech separation of the one or more sound sources. Paragraph 43 discloses identifying one of the input audio signals that has the highest probability of being a target signal for the individual wearing the hearing device.” Paragraph 42 discloses performing correlation measurement for the input audio signals si (each individual audio signal from individual speakers). Such paragraphs indicates that correlation is applied to individual audio signals from individual speakers, wherein such correlation includes generation of spectrogram as disclosed in paragraph 53.); and
	wherein the controller (Fig. 3a, label BWM,MOD,SEP,SPU. Fig. 1, label 2) configured to select one of the plurality of separated sound signals (Paragraph 149 discloses the hearing device is configured to “select a preferred one (or a preferred combination) of the directly received input audio signals by comparison with the concurrently recorded brainwave signals.”) comprises: 
generate an attended speaker spectrogram based on the neural signals for the person (paragraphs 50-54,42-45 discloses the correlation between brainwave, ej and audio signal si is performed for the audio input signal.);
compare the attended speaker spectrogram to the derived multiple resultant speaker spectrograms to select one of the multiple resultant speaker spectrograms (paragraph 43 discloses “identify one of the input audio signals that has  the highest probability of being a target signal for the individual wearing the hearing device.” This 
transforms the selected one of the multiple resultant speaker spectrograms into an acoustic signal (Fig. 3, label OU. Paragraph 147 discloses “the output signal are fed to an output unit for being presented to a user and perceived as sound (and/or for being transmitted to another device.)”.
Lunner et al fails to disclose the speech separation is a neural network speech separation processing. 
	Barker et al discloses sound separation unit where the sound separation is based on deep neural network (Col. 4, lines 10-15). Lunner et al discloses separation of the combined sound signal (Fig. 3a, label sep) and Barker et al discloses how the combined sound signal is separated (Fig. 1a,1b), hence it would be obvious to one skilled in the art before the effective filing date of the application to modify Lunner et al by performing separation of the combined sound signal as disclosed by Barker et al so to provide enhanced separation and improve presenting the listener with a single speaker at a time.
Claim 30, Lunner et al discloses
	Preamble: A nontransitory computer readable media programmed with instructions (Fig. 1 shows the digital circuits. Paragraph 143 discloses digital circuits implemented using hardware, firmware, software or combination thereof, wherein non-transitory computer readable media embedded with instructions can be considered hardware, firmware and software.), executable on a processor (Fig. 1, label 8. paragraph 143) to:

	applying, by a device, speech separation processing to the combined sound signal from the multiple sound sources to derive a plurality of separated signals (Fig. 3a, label sep. Paragraph 147 discloses the input unit (Fig. 3a, label IU) receives a plurality of sound signals from the microphones M1-MM, combines the input signals and outputs a number of output signals, s1-sN.) that each contains signals corresponding to different groups of multiple sound signals (paragraph 147 discloses the unit SEP “receives M electric input signals and provides as output N separated source signals s1, …, sN, ideally representing the speech signals provided by the N speakers.” Paragraph 46 discloses the source separation unit for separating one or more sound sources s in the sound field based on electric input signals and providing respective separated input audio signals Xs, from said one or more sound sources s.” These paragraphs indicates that each signal corresponding to one or more sound sources or different groups of multiple sound signals.);
	obtain, by the device, neural signals for the person (Fig. 1, label Brain, E1-Ep are neural signals for the user such as the user shown in Fig. 4. Label BWM outputs the brain waves, e1-ej (paragraph 147).), the neural signals being indicative of one or more of the multiple sound sources the person is attentive to (Fig. 1, label 13,14,20 are electrodes connected to the person or user of the hearing device 1 (Fig. 1). Such device 
	select one of the plurality of separated signals based on the obtained neural signals for the person (Paragraph 73 discloses “The goal is to find a pattern in the EEG signals ej(t) (j=1,…,J) that correlates strongly to s1(t) and much less to si(t), I not equal to 1.” Paragraph 149 discloses the hearing device is configured to “select a preferred one (or a preferred combination) of the directly received input audio signals by comparison with the concurrently recorded brainwave signals.”).
Lunner et al fails to disclose the speech separation processing is a neural network based speech separation processing, wherein the instructions to apply the speech separation processing comprises estimating separation or extraction filters derived based on the combined sound signal and wherein the instructions to select the one of the plurality of signals comprises applying to a representation of the combined sound signal at least one of the estimated one or more separation or extraction filters, derived based on the combined signal, according to the obtained neural signals to produce a resultant filtered signal corresponding to the one or more of the multiple sound sources to which the person is attentive to.
Barker et al discloses 
	the speech separation processing is a neural network based speech separation processing (Col. 4, lines 10-15 discloses the sound separation unit is based on neural network.), wherein the instructions (Col. 12, lines 29-56) to apply the speech separation processing comprises estimating separation or extraction filters derived based on the 
wherein the instructions (Col. 12, lines 29-56) to select the one of the plurality of signals comprises applying to a representation of the combined sound signal at least one of the estimated one or more separation or extraction filters (Fig. 1a, label mix,ad generates the representation of the combined signal, S1+S2 shown in Fig. 1b. Fig. 1b, label S-FIL shows the estimated one or more separation or extraction filters. Col. 16, lines 1-5 discloses label S-FIL as a frequency domain Wiener filters.), derived based on the combined signal (label FIL-UPD updates S-FIL based on the S1+S2.), according to the obtained neural signals to produce a resultant filtered signal (outputs from label S-FIL) corresponding to the one or more of the multiple sound sources to which the person is attentive to (Col. 16, lines 32-45 discloses the two sounds sources as S1,S2 which are sounds from two voices that are heard by the person wearing the hearing aid shown in Fig. 1a,1b. (Col. 1, lines 19-25)). 
	Lunner et al discloses separation of the combined sound signal (Fig. 3a, label sep) and Barker et al discloses how the combined sound signal is separated (Fig. 1a,1b), hence it would be obvious to one skilled in the art before the effective filing date of the application to modify Lunner et al by performing separation of the combined sound signal as disclosed by Barker et al so to provide enhanced separation and improve presenting the listener with the information present from only a single talker at a time.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lunner et al (US Publication No.: 20140098981) in view of Barker et al (US Patent No.: 10341785), further in view of Yu (US Patent No.: 9818431).
 	Claim 8, Lunner et al discloses a combined signal of multiple voices (Fig. 3a, label SEP,IU) and selection of one of the plurality of separated sound signals based on the obtained neural signals (Paragraph 73 discloses “The goal is to find a pattern in the EEG signals ej(t) (j=1,…,J) that correlates strongly to s1(t) and much less to si(t), I not equal to 1.” Paragraph 149 discloses the hearing device is configured to “select a preferred one (or a preferred combination) of the directly received input audio signals by comparison with the concurrently recorded brainwave signals.”), but fails to disclose selecting one of the plurality of separated sound signals based on the obtained neural signal for the person comprises generating an attended speaker spectrogram based on the neural signals for the person; comparing the attended speaker spectrogram to the derived 
	Yu discloses
selecting one of the plurality of separated sound signals based on the obtained neural signals for the person (Paragraph 73 discloses “The goal is to find a pattern in the EEG signals ej(t) (j=1,…,J) that correlates strongly to s1(t) and much less to si(t), I not equal to 1.” Paragraph 149 discloses the hearing device is configured to “select a preferred one (or a preferred combination) of the directly received input audio signals by comparison with the concurrently recorded brainwave signals.”) comprises: 
generating an attended speaker spectrogram based on the neural signals for the person (paragraphs 50-54,42-45 discloses the correlation between brainwave, ej and audio signal si is performed for the audio input signal.);
comparing the attended speaker spectrogram to the derived multiple resultant speaker spectrograms to select one of the multiple resultant speaker spectrograms (paragraph 43 discloses “identify one of the input audio signals that has  the highest probability of being a target signal for the individual wearing the hearing device.” This indicates a comparison of the multiple resultant speakers to select the highest probability of being a target signal. Paragraph 50-53 disclose the generation of correlation includes generating spectrograms or frequency response or response of the audio in frequency.); and
transferring the selected one of the multiple resultant speaker spectrograms into an acoustic signal (Fig. 3, label OU. Paragraph 147 discloses “the output signal are fed to an output unit for being presented to a user and perceived as sound (and/or for being transmitted to another device.)”.

Claim 9, Lunner et al discloses comparing the attended speaker spectrogram to the derived multiple resultant speaker spectrograms using normalized correlation analysis. (paragraph 42-45 discloses finding the highest probability of being a target signal for the user includes calculating the correlation measure. Paragraph 50-53 discloses the correlation measure includes generating of power spectral density in the frequency domain of the audio input signals, si, for i= 1…N, each input audio signal (paragraph 41). Paragraph 51-53 discloses CM includes cross correlation, which includes normalized correlation.)
	
Allowable Subject Matter
Claims 10-23,26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note: All rejections and objections must be overcome prior to placing the case in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656